 

AMENDED AND RESTATED

 

INVESTMENT ADVISORY AGREEMENT

 

BETWEEN

 

GSV CAPITAL CORP.

 

AND

 

GSV ASSET MANAGEMENT, LLC

 

This Amended and Restated Investment Advisory Agreement (this Agreement”)made
this 8th day of March, 2013, by and between GSV CAPITAL CORP. (formerly known as
NEXT INNOVATION CORP.), a Maryland corporation (the “Company”), and GSV ASSET
MANAGEMENT, LLC (formerly known as NEXT ASSET MANAGEMENT, LLC), a Delaware
limited liability company (the “Adviser”).

 

WHEREAS, the Company is a closed-end management investment fund that has elected
to be treated as a business development company (“BDC”) under the Investment
Company Act of 1940,as amended (the “Investment Company Act”); and

 

WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”); and

 

WHEREAS, on April 11, 2011, the Company and the Adviser entered into an
Investment Advisory Agreement, pursuant to which the Adviser agreed to furnish
investment advisory services to the Company (the “Initial Advisory Agreement”);
and

 

WHEREAS, each of the Company and the Adviser desires to amend and restate the
Initial Advisory Agreement in its entirety, solely for the purpose of reflecting
the current legal names of each of the Company and the Adviser.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

 

 

 

1.            Duties of the Adviser.

 

(a)          The Company hereby retains the Adviser to act as the investment
adviser to the Company and to manage the investment and reinvestment of the
assets of the Company, subject to the supervision of the Board of Directors of
the Company (the “Board”), for the period and upon the terms herein set forth,
(i) in accordance with the investment objective, policies and restrictions that
are set forth in the Company’s registration statement on Form N-2 (File No.
333-171578) initially filed on January 7, 2011 (as the same shall be amended
from time to time); (ii) in accordance with all other applicable federal and
state laws, rules and regulations, and the Company’s charter and by-laws as the
same shall be amended from time to time; and (iii) in accordance with the
Investment Company Act. Without limiting the generality of the foregoing, the
Adviser shall, during the term and subject to the provisions of this Agreement,
(i) determine the composition of the portfolio of the Company, the nature and
timing of the changes therein and the manner of implementing such changes; (ii)
identify, evaluate and negotiate the structure of the investments made by the
Company; (iii) close and monitor the Company’s investments; (iv) determine the
securities and other assets that the Company will purchase, retain, or sell; (v)
perform due diligence on prospective portfolio companies; and (vi) provide the
Company with such other investment advisory, research and related services as
the Company may, from time to time, reasonably require for the investment of its
funds. Subject to the supervision of the Board, the Adviser shall have the power
and authority on behalf of the Company to effectuate its investment decisions
for the Company, including the execution and delivery of all documents relating
to the Company’s investments and the placing of orders for other purchase or
sale transactions on behalf of the Company. In the event that the Company
determines to acquire debt financing, the Adviser will arrange for such
financing on the Company’s behalf, subject to the oversight and approval of the
Board. If it is necessary for the Adviser to make investments on behalf of the
Company through a special purpose vehicle, the Adviser shall have authority to
create or arrange for the creation of such special purpose vehicle and to make
such investments through such special purpose vehicle (in accordance with the
Investment Company Act).

 

(b)          The Adviser hereby accepts such employment and agrees during the
term hereof to render the services described herein for the compensation
provided herein.

 

(c)          The Adviser shall for all purposes herein provided be deemed to be
an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Company in any way
or otherwise be deemed an agent of the Company.

 

(d)          The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records in accordance with Section 31(a) of the Investment Company Act
with respect to the Company’s portfolio transactions and shall render to the
Board such periodic and special reports as the Board may reasonably request. The
Adviser agrees that all records that it maintains for the Company are the
property of the Company and will surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.

 

2

 

 

2.            Company’s Responsibilities and Expenses Payable by the Company.

 

(a)          All investment professionals of the Adviser and their respective
staffs, when and to the extent engaged in providing investment advisory and
management services hereunder, and the compensation and routine overhead
expenses of such personnel allocable to such services, will be provided and paid
for by the Adviser and not by the Company. The Company will bear all other costs
and expenses of its operations, administration and transactions, including
(without limitation) those relating to: organization and offering; calculating
the Company’s net asset value (including the cost and expenses of any
independent valuation firm); expenses incurred by the Adviser payable to third
parties, including agents, consultants or other advisors, in monitoring
financial and legal affairs for the Company and in providing administrative
services, monitoring the Company’s investments and performing due diligence on
its prospective portfolio companies; interest payable on debt, if any, incurred
to finance the Company’s investments; sales and purchases of the Company’s
common stock and other securities; investment advisory and management fees;
administration fees, if any, payable under the Administration Agreement between
the Company and GSV Capital Service Company, LLC (formerly known as NeXt
Innovation Service Company, LLC)(the “Administrator”), dated as of April 11,
2011, and the amendment and restatement thereof, dated as of March 8, 2013
(collectively, the “Administration Agreement”), the Company’s administrator;
fees payable to third parties, including agents, consultants or other advisors,
relating to, or associated with, evaluating and making investments; transfer
agent and custodial fees; federal and state registration fees; all costs of
registration and listing the Company’s shares on any securities exchange;
federal, state and local taxes; independent Directors’ fees and expenses; costs
of preparing and filing reports or other documents required by the Securities
and Exchange Commission; costs of any reports, proxy statements or other notices
to stockholders, including printing costs; the Company’s allocable portion of
the fidelity bond, directors and officers/errors and omissions liability
insurance, and any other insurance premiums; direct costs and expenses of
administration, including printing, mailing, long distance telephone, copying,
secretarial and other staff, independent auditors and outside legal costs; and
all other expenses incurred by the Company or the Administrator in connection
with administering the Company’s business, including payments under the
Administration Agreement between the Company and the Administrator, based upon
the Company’s allocable portion of the Administrator’s overhead in performing
its obligations under the Administration Agreement, including rent and the
allocable portion of the cost of the Company’s chief compliance officer and
chief financial officer and their respective staffs.

 

3.            Compensation of the Adviser.

 

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The cost of both the Base Management Fee and the Incentive Fee will
ultimately be borne by the Company’s common stockholders. The Company shall make
any payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct.

 

(a)          The Base Management Fee shall be calculated at an annual rate of
2.00% of the Company’s gross assets. For the period from the close of the
Company’s initial public offering through and including December 31, 2011, the
Base Management Fee will be payable monthly in arrears, and will be calculated
based on the initial value of the Company’s gross assets upon the closing of the
Company’s initial public offering. For services rendered after December 31,
2011, the Base Management Fee will be payable monthly in arrears, and will be
calculated based on the average value of the Company’s gross assets at the end
of the two most recently completed calendar quarters, and appropriately adjusted
for any equity or debt capital raises, repurchases or redemptions during the
current calendar quarter. The Base Management Fee for any partial month or
quarter will be appropriately pro rated.

 

(b)          The Incentive Fee will be determined and payable in arrears as of
the end of each calendar year (or upon termination of this Agreement, as set
forth below), commencing on December 31, 2011, and will equal the lesser of (i)
20% of the Company’s realized capital gains during such calendar year, if any,
calculated on an investment-by-investment basis, subject to a non-compounded
preferred return, or “hurdle,” and a “catch-up” feature, and (ii) 20% of the
Company’s realized capital gains, if any, on a cumulative basis from inception
through the end of each calendar year, computed net of all realized capital
losses and unrealized capital depreciation on a cumulative basis, less the
aggregate amount of any previously paid incentive fees.

 

3

 

 

(c)          For purposes of determining the Incentive Fee, the Company’s
realized capital gains from each investment, expressed as a non-compounded
annual rate of return on the cost of such investment since the Company initially
acquired it, shall be compared to a hurdle rate of 8.00% per year. The Company
shall only pay the Incentive Fee on any realized capital gains from an
investment that exceeds the hurdle rate. Subject to the limitation set forth in
Section 3(d) below, the Company shall calculate the amount of the Incentive Fee
payable to the Adviser with respect to the Company’s realized capital gains from
each investment as follows:

 

(i)           No Incentive Fee shall be payable on the amount of any realized
capital gains from an investment that, when expressed as a non-compounded annual
rate of return on the cost of such investment since the Company initially
acquired it, does not exceed the hurdle rate of 8.00% per year.

 

(ii)          The Company shall include in the Incentive Fee 100% of the amount
of any realized capital gains from an investment that, when expressed as a
non-compounded annual rate of return on the cost of such investment since the
Company initially acquired it, exceeds the hurdle rate of 8.00% per year but is
less than a rate of 10.00% per year. The purpose of this Section 3(c)(ii) is to
provide the Adviser with 20% of the amount of the Company’s realized capital
gains from an investment that, when expressed as a non-compounded annual rate of
return on the cost of such investment since the Company initially acquired it,
exceeds a rate of 10.00% per year.

 

(iii)         The Company shall include in the Incentive Fee 20% of the amount
of any realized capital gains from an investment that, when expressed as a
non-compounded annual rate of return on the cost of such investment since the
Company initially acquired it, exceeds a rate of 10.00% per year.

 

(d)            Notwithstanding Section 3(c) above, in no event shall the
Incentive Fee for any calendar year exceed 20% of the Company’s realized capital
gains, if any, on a cumulative basis from inception through the end of such
calendar year, computed net of all realized capital losses and unrealized
capital depreciation on a cumulative basis, less the aggregate amount of any
previously paid incentive fees.

 

Examples of Incentive Fee Calculation

 

Alternative 1:

 

Assumptions

 

•Hurdle rate = 8.00% non-compounded annual rate of return

 

•Hurdle rate = (purchase price) × (8% × (days owned/365))

 

4

 

 

•Catch-up rate = 10.00% non-compounded annual rate of return

 

•Catch-up rate = (purchase price) × (10% × (days owned/365))

 

•Year 1: $20,000,000 investment made on March 15 in Company A (“Investment A”),
and $30,000,000 investment made on February 1 in Company B (“Investment B”)

 

•Year 2: Investment A is sold on September 15 for $25,000,000, and fair market
value (“FMV”) of Investment B is determined to be $28,000,000

 

•Year 3: FMV of Investment B is determined to be $28,000,000

 

•Year 4: Investment B is sold on March 1 for $38,000,000

 

The incentive fee would be calculated as follows:

 

•Year 1: None

 

•Year 2: Incentive fee calculation:

 

oHurdle rate for Investment A = ($20,000,000) × (8% × (550 days / 365))

 

oHurdle rate for Investment A = $2,410,959

 

oCatch-up rate for Investment A = ($20,000,000) × (10% × (550 days / 365)

 

oCatch-up rate for Investment A = $3,013,699

 

oIncentive fee on Investment A = 20% × $5,000,000 (since the hurdle rate has
been satisfied and the catch up has been fully achieved)

 

oIncentive fee on Investment A = $1,000,000

 

oMaximum incentive fee = 20% × (cumulative realized capital gains – (cumulative
realized losses + cumulative net unrealized depreciation)) – (previously paid
incentive fees)

 

oMaximum incentive fee = 20% × ($5,000,000 - $2,000,000 (unrealized depreciation
on Investment B))

 

oMaximum incentive fee = 20% × $3,000,000

 

oMaximum incentive fee = $600,000

 

oIncentive fee paid = $600,000 (because the incentive fee payable on Investment
A exceeds the maximum incentive fee, the maximum incentive fee applies)

 

•Year 3: None

 

•Year 4: Incentive fee calculation:

 

oHurdle rate for Investment B = ($30,000,000) × (8% × (1,124 days / 365))

 

oHurdle rate for Investment B = $7,390,685

 

oCatch-up rate for Investment B = ($30,000,000) × (10% × (1,124 days / 365))

 

oCatch-up rate for Investment B = $9,238,356

 

5

 

 

oIncentive fee on Investment B = 100% × ($8,000,000 – $7,390,685 (since the
hurdle rate has been satisfied, but the catch up has not been fully achieved)

 

oIncentive fee on Investment B = $609,315

 

oMaximum incentive fee = 20% × (cumulative realized capital gains – (cumulative
realized losses + cumulative net unrealized depreciation)) – (previously paid
incentive fees)

 

oMaximum incentive fee = (20% × $13,000,000) – ($600,000 (previously paid
incentive fees))

 

oMaximum incentive fee = $2,000,000

 

oIncentive fee paid = $609,315 (because the incentive fee payable on Investment
B does not exceed the maximum incentive fee)

 

Alternative 2:

 

Assumptions

 

•Hurdle rate = 8.00% non-compounded annual rate of return

 

•Hurdle rate = (purchase price) × (8% × (days owned/365))

 

•Catch-up rate = 10.00% non-compounded annual rate of return

 

•Catch-up rate = (purchase price) × (10% × (days owned/365))

 

•Year 1: $20 million investment made on March 15 in Company A (“Investment A”),
$30 million investment made on February 1 in Company B (“Investment B”), and $25
million investment made on September 1 in Company C (“Investment C”)

 

•Year 2: Investment A is sold on September 15 for $50 million, FMV of Investment
B is determined to be $25 million, and FMV of Investment C is determined to be
$25 million

 

•Year 3: FMV of Investment B is determined to be $27 million and Investment C is
sold on March 1 for $30 million

 

•Year 4: FMV of Investment B is determined to be $35 million

 

•Year 5: Investment B is sold on December 1 for $20 million

 

The incentive fee would be calculated as follows:

 

•Year 1: None

 

•Year 2: Incentive fee calculation:

 

oHurdle rate for Investment A = ($20,000,000) × (8% × (550 days / 365))

 

oHurdle rate for Investment A = $2,410,959

 

oCatch-up rate for Investment A = ($20,000,000) × (10% × (550 days / 365))

 

oCatch-up rate for Investment A = $3,013,699

 

6

 

 

oIncentive fee on Investment A = 20% × $30,000,000 (since the hurdle rate has
been satisfied and the catch up has been fully achieved)

 

oIncentive fee on Investment A = $6,000,000

 

oMaximum incentive fee = 20% × (cumulative realized capital gains – (cumulative
realized losses + cumulative net unrealized depreciation)) – (previously paid
incentive fees)

 

oMaximum incentive fee = 20% × ($30,000,000 - $5,000,000 (unrealized
depreciation on Investment B))

 

oMaximum incentive fee = $5,000,000

 

oIncentive fee paid = $5,000,000 (because the incentive fee payable on
Investment A exceeds the maximum incentive fee, the maximum incentive fee
applies)

 

•Year 3: Incentive fee calculation:

 

oHurdle rate for Investment C = ($30,000,000) × (8% × (822 days / 365))

 

oHurdle rate for Investment C = $4,504,110

 

oCatch-up rate for Investment C = ($30,000,000) × (10% × (822 days / 365))

 

oCatch-up rate for Investment C = $5,630,137

 

oIncentive fee on Investment C = 100% × ($5,000,000 – $4,504,110 (since the
hurdle rate has been satisfied, but the catch up has not been fully achieved)

 

oIncentive fee on Investment C = $495,890

 

oMaximum incentive fee = 20% × (cumulative realized capital gains – (cumulative
realized losses + cumulative net unrealized depreciation)) – (previously paid
incentive fees)

 

oMaximum incentive fee = 20% × ($35,000,000 - $3,000,000 (unrealized
depreciation on Investment B)) – ($5,000,000 (previously paid incentive fees))

 

oMaximum incentive fee = $1,400,000

 

oIncentive fee paid = $495,890 (because the incentive fee payable on Investment
C does not exceed the maximum incentive fee)

 

•Year 4: None

 

•Year 5: None

 

(e)          The Company intends to seek primarily minority equity positions in
its portfolio companies. Although the Company expects to primarily invest
through private secondary markets, to the extent the Company makes a direct
minority investment in a portfolio company, neither the Company, nor the Adviser
may have the ability to control the timing of when the Company realizes capital
gains or losses with respect to such investment. The Company expects the timing
of such realization events to be determined by its portfolio companies in such
cases. To the extent the Company has non-minority investments, or the securities
the Company holds are traded on a private secondary market or public securities
exchange, the Adviser will have greater control over the timing of a realization
event. In such cases, the Board will monitor such investments in connection with
the Board’s general oversight of the investment management services provided by
the Adviser. In addition, as of the end of each fiscal quarter, the Company will
evaluate whether the cumulative aggregate unrealized appreciation on the
Company’s portfolio would be sufficient to require the Company to pay an
incentive fee to the Adviser if such unrealized appreciation were actually
realized as of the end of such quarter, and if so, the Company will generally
accrue an expense equal to the amount of such incentive fee.

 

7

 

 

4.            Covenants of the Adviser.

 

The Adviser covenants that it will remain registered as an investment adviser
under the Advisers Act so long as the Company maintains its election to be
regulated as a BDC under the Investment Company Act. The Adviser agrees that its
activities will at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments.

 

5.            Excess Brokerage Commissions.

 

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.

 

6.            Limitations on the Employment of the Adviser.

 

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 

8

 

 

7.            Responsibility of Dual Directors, Officers and/or Employees.

 

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
partner, officer and/or employee of the Adviser or the Administrator shall be
deemed to be acting in such capacity solely for the Company, and not as a
manager, partner, officer or employee of the Adviser or the Administrator or
under the control or direction of the Adviser or the Administrator, even if paid
by the Adviser or the Administrator.

 

8.            Limitation of Liability of the Adviser; Indemnification.

 

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation its sole member) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services),
and the Company shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its general partner and the Administrator, each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Company or its security
holders) arising out of or otherwise based upon the performance of any of the
Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Company. Notwithstanding the preceding sentence of
this Section 8 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Company or its security holders to which the Indemnified Parties would
otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Adviser’s duties or by reason of the
reckless disregard of the Adviser’s duties and obligations under this Agreement
(as the same shall be determined in accordance with the Investment Company Act
and any interpretations or guidance by the Securities and Exchange Commission or
its staff thereunder).

 

9

 

 

9.            Effectiveness, Duration and Termination of the Agreement.

 

(a)          This Agreement shall become effective as of the first date above
written. The provisions of Section 8 of this Agreement shall remain in full
force and effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as set forth in this Section 9, the
Adviser shall be entitled to any amounts owed under Section 3 through the date
of termination or expiration and Section 8 shall continue in force and effect
and apply to the Adviser and its representatives as and to the extent
applicable.

 

(b)          The Agreement shall continue in effect for two years from the date
of the Initial Advisory Agreement and thereafter shall continue automatically
for successive annual periods, provided that such continuance is specifically
approved at least annually by (A) the vote of the Board, or by the vote of a
majority of the outstanding voting securities of the Company and (B) the vote of
a majority of the Company’s Directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

 

(c)          This Agreement may be terminated at any time, without the payment
of any penalty, upon not more than 60 days written notice, by the vote of a
majority of the outstanding voting securities of the Company, or by the vote of
the Company’s Directors or by the Adviser.

 

(d)          This Agreement will automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act).

 

(e)          The provisions of Section 8 of this Agreement shall remain in full
force and effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, the Adviser shall be
entitled to any amounts owed under Section 3 through the date of termination or
expiration and Section 8 shall continue in force and effect and apply to the
Adviser and its representatives as and to the extent applicable.

 

10.           Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

11.           Amendments.

 

This Agreement may be amended by mutual consent, but the consent of the Company
must be obtained in conformity with the requirements of the Investment Company
Act.

 

12.           Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of New York and in accordance with the applicable provisions of the
Investment Company Act. To the extent the applicable laws of the State of New
York, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.

 

10

 

 

[Remainder of page intentionally blank]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Investment Advisory Agreement to be duly executed on the date above written.

 

  GSV CAPITAL Corp.       By:       Name: Michael T. Moe     Title:  President
and Chief Executive Officer       GSV ASSET MANAGEMENT, LLC       By:      
Name: Michael T. Moe     Title:  Manager

 



[Advisory Agreement]

 

12

 

